Name: Commission Regulation (EEC) No 2849/88 of 15 September 1988 fixing additional amounts for live and slaughtered poultry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 256/40 Official Journal of the European Communities 16. 9 . 88 COMMISSION REGULATION (EEC) No 2849/88 of 15 September 1988 fixing additional amounts for live and slaughtered poultry nating in and coming from Poland are not increased by an additional amount ; Whereas, pursuant to Regulation (EEC) No 2261 /69 (7), as amended by Regulation (EEC) No 3986/87, the import levies on slaughtered ducks and geese originating in and coming from Romania are not increased by an additional amount ; Whereas, pursuant to Regulation (EEC) No 2474/70 (8), as amended by Regulation (EEC) No 3986/87, the import levies on slaughtered turkeys originating in and coming from Poland are not increased by an additional amount ; Whereas, pursuant to Regulation (EEC) No 2164/72 (9), as amended by Regulation (EEC) No 3987/87 (10), the import levies on slaughtered fowls and geese originating in and coming from Bulgaria are not increased by an additional amount ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Regula ­ tion (EEC) No 3907/87 (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the diffe ­ rence between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries (3), as last amended by Regulation (EEC) No 1527/73 (4) ; Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; Whereas, pursuant to Regulation (EEC) No 565/68 (*), as last amended by Regulation (EEC) No 3986/87 (*), the import levies on slaughtered fowls, ducks and geese origi ­ HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regu ­ lation (EEC) No 2777/75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regu ­ lation which appear in the said Annex. Article 2 This Regulation shall enter into force on 19 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 370, 30. 12. 1987, p. 14. 0 OJ No 129, 28 . 6. 1967, p. 2577/67. (4) OJ No L 154, 9 . 6 . 1973, p. 1 . 0 OJ No L 107, 8 . 5 . 1968 , p. 7. {*) OJ No L 376, 31 . 12. 1987, p. 7. O OJ No L 286, 14. 11 . 1969, p. 24. (8) OJ No L 265, 8 . 12. 1970, p. 13 . 0 OJ No L 232, 12. 10 . 1972, p. 3 . (10) OJ No L 376, 31 . 12. 1987, p. 20. 16. 9 . 88 Official Journal of the European Communities No L 256/41 ANNEX Additional amounts applicable to live and slaughtered poultry and halves or quarters (ECU/100 kg) CN code Description (') Additional amount 0207 10 11 " 01 8,00 0207 10 15 01 8,00 0207 10 19 01 8,00 0207 21 10 01 8,00 0207 21 90 01 8,00 0207 39 13 01 8,00 0207 41 1 1 01 8,00 (') Origin : 01 Yugoslavia.